DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 9-12, in the reply filed on November 11, 2021 is acknowledged.
Claims 1-8 and 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 11, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the binding LFA".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 is indefinite because it is not clear what “the LFA” is referring to since the parent claims disclose “a liquid functional agent”, “the binding LFA” and “a breakaway LFA”. For the purposes of this examination “the LFA” will be considered to refer to the “breakaway LFA” since claim 12 is directed toward forming the junction.

Claim Rejections - 35 USC § 103







The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Myerberg et al (U.S. Patent Publication No. 2017/0297106).
	In the case of claims 9 and 10, Myerberg teaches an additive manufacturing process to form a three dimensional part from metallic powder/particles comprising an object/ supports for the object and a breakaway/interface layer between the object and support (Abstract and Page 1 Paragraphs 0003 and 0005-0006). The method of Myerberg comprised receiving an object model of the part (Page 12 Paragraphs 0103-0104 and Page 23 Paragraph 0186) followed by selective deposition of a powder metal build material and a liquid functional agent (LFA) in the form of a binder to form the object (Page 25 Paragraphs 0198-0201 and Figure 8), selective deposition of material to form the support for the model (Page 23 Paragraph 0188 and Figure 8) and selective deposition of material to form a breakaway/interface layer with was a junction between the object and support (Page 23 Paragraph 0183 and Figure 8). Myerberg teaches that the deposition was conducted by applying metallic powder onto a build bed and applying LFA/binders to form the object and supports (Page 1 Paragraphs 0005-0007).
	Myerberg does not specifically teach that the junction/interface and the object were formed of the same metal powder. However, Myerberg teaches an embodiment wherein the interface material comprised a breakaway comprised of a precursor in the form of metal salts and sinterable metal powder formed of aluminum, steel or copper (Page 1 Paragraph 0008 and Page 22 Paragraph 0179). Myerberg further teaches an embodiment wherein the build material to form 
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used the same metal powder to form the object and junction of Myerberg because Myerberg teaches having used the same types of metal powder to form the object and junction/interface and therefore one of ordinary skill would have had a reasonable expectation of success in the combination.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
	As was discussed previously, Myerberg taught forming a junction/interface between an object being formed and a support for the object by depositing a metal powder and a breakaway LFA comprised of a precursor. However, Myerberg does not fairly teach or suggest that the combination of the precursor and metal powder formed a metal carbide, an intermetallic or both nor of having alternatively jetted the precursor into the build bed and evaporating the breakaway LFA from the build bed until the junction comprised a desired concentration of precursor.

Conclusion
	Claims 9, 10 and 12 have been rejected and claim 11 has been objected to. Claims 1 through 8 and 13 through 15 are withdrawn from consideration. No claims were allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.